Citation Nr: 0415313	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  93-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois




THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound to the right shoulder, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision in 
which the RO denied an evaluation in excess of 20 percent for 
the service-connected residuals of a gunshot wound to the 
right shoulder.  

In an August 2003 decision, the Board assigned an increased 
evaluation of 30 percent for the residuals of a gunshot wound 
to the right shoulder.  The veteran subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
August 2003 decision and remand the case for additional 
development of the record.  

In an April 2004 Order, the Court granted the Motion, vacated 
the August 2003 decision of the Board, and remanded the claim 
for compliance with directives that were specified in the 
Motion.  

The appeal is now being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

As noted in the Introduction, in the August 2003 decision, 
the Board granted an increased evaluation of 30 percent for 
the service-connected residuals of a gunshot wound to the 
right shoulder.  

In that decision, the Board essentially concluded that the 
veteran's disability picture met the criteria for a 30 
percent evaluation and no more under the criteria of 
38 C.F.R. § 4.73, Diagnostic Code 5306 (2003), which pertains 
to injuries to Muscle Group VI.  

However, in the March 2004 Motion, the veteran's 
representative and the VA Office of General Counsel asserted 
that the Board had failed to provide an adequate discussion 
as to all muscle groups that had at one time been associated 
with the veteran's right shoulder injury in the past.  

In this regard, the parties noted that the veteran's right 
shoulder disability had originally been evaluated by the RO 
under the criteria of Diagnostic Code 5304 (2003), which 
pertains to injuries to Muscle Group IV, and that the 20 
percent rating assigned under that code had been in effect 
since 1946.  It was noted that the Board should address 
whether or not that rating was protected under the provisions 
of 38 C.F.R. §§ 3.951(b) and 3.957 (2003).  

It was also noted in the Motion that service medical records 
and VA examinations also suggested the possible involvement 
of Muscle Groups III, V, VI, and XXII.  

The parties indicated that the veteran's initial injury was 
described as a through-and-through injury, and that the 
provisions of 38 C.F.R. § 4.56(b) (2003) indicate that a 
through-and-through injury shall be evaluated as moderate for 
each group of muscles damaged.  

Therefore, the parties determined that the Board should 
consider whether service connection should be established for 
each muscle group involved.  

Similarly, it was noted that the veteran had been diagnosed 
with degenerative joint disease of the right shoulder, and 
that the Board should consider whether that disability was 
related to the service-connected disability.  

It was noted in the Motion that the Board should fully assist 
the veteran by reexamining the evidence of record and seeking 
other evidence that is necessary to support its decision.  

In accordance with the directives contained in the March 2004 
Motion, the Board concludes that a remand of this case to the 
RO is necessary so that the veteran can undergo an additional 
VA examination to determine which muscle groups have been 
affected by his in-service injury, and to clarify whether his 
degenerative joint disease of the right shoulder is related 
to his service-connected disability.  

In addition, also in accordance with directives contained in 
the Motion, the Board finds that the RO should specifically 
consider the applicability of the current versions of 
38 C.F.R. §§ 4.55 and 4.56(b), and the versions that were in 
effect before July 3, 1997.  See 38 C.F.R. §§ 4.55-4.56 
(1996); 38 C.F.R. § 4.55-4.56 (2003).  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his service-
connected disability.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a gunshot wound to the right shoulder.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder and 
conducting a thorough examination of the 
veteran, the examiner should respond to 
each of the following inquiries:

a.  Please identify each muscle 
group that was involved in the 
veteran's gunshot wound injury in 
December 1943.  As to each muscle 
group identified, please described 
to the extent possible the nature 
and extent of the damage sustained 
in December 1943 as a result of that 
injury.

b.  Please identify each muscle 
group that is currently affected and 
comment on the presence of loss of 
power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment 
of coordination and uncertainty of 
movement for each muscle group 
affected.

c.  As to each muscle group 
currently affected, please also 
comment on the degree, if any, of 
loss of deep fasciae or muscle 
substance, diminution of endurance, 
atrophy, or impairment of muscle 
tone.

d.  Does the veteran have 
degenerative joint disease of the 
right shoulder?  If so, is it at 
least as likely as not that it is 
related to his service-connected 
gunshot wound injury?

4.  Then the RO should then readjudicate 
the issue on appeal.  In doing so, the RO 
should consider the old and new versions 
of 38 C.F.R. §§ 4.55 and 4.56(b), and 
whether or not separate disability 
ratings are warranted for different 
muscle groups.  The RO should also 
consider whether or not a separate rating 
is warranted based on degenerative joint 
disease.  If the benefit sought on appeal 
remains denied, the RO should issue an 
SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


